Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-23 has been reviewed and are addressed below.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-23 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, 13, 14 and 15 recite ,“providing the medical imaging data”, “assigning a probability value for a negative finding to the medical imaging data set the probability value being based on the image data set”, “providing the medical imaging data set automatically to at least one of…” “analyzing the medical imaging data set based on the probability value and creating a report data set based on the probability value”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “medical imaging device”, “processor”, “non-transitory computer readable medium”, “computer program product”, “output device”, “device for storing”, “artificial intelligence”, “machine learning” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “storing the medical imaging device” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 47 states that "the term "device for storing" preferably describes a memory device used for storing the recorded medical imaging data sets e.g. a digital storage medium such as a hard disc, SD-card, which may be part of a computer or cloud. Preferably, the medical imaging data sets being transferred directly to the device for storing by the control unit are labelled with a standard phrase for identifying them. Furthermore, it is thinkable that the output device and the device for storing the medical imaging data set are integrated into a common structure, such as a workstation, or the device for storing the medical imaging data sets is incorporated into a server or a system of servers, whereas the output device is included in a workstation or the medical imaging device”.
Paragraph 46 states that “term "output device" is preferably generic for a device being configured for presenting or depicting a visualisation of the medical imaging data set. For example, the output device is a screen depicting a visualisation of the medical imaging data set or a printing device for printing a visualisation of the medical imaging data set, for example on a sheet. In other words: the output device presents the medical imaging data set in a suitable way for analysing the medical imaging data set in detail by an operator or a clinician”.
Paragraph 3 recites “in general, medical imaging data sets are recorded and reconstructed by medical imaging devices, such as an X-ray scanner, computer tomography (CT) scanner, magnetic resonance tomography (MRT) scanner or ultrasound scanner, for example”.
The claims recite additional elements “storing the medical imaging data” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12, 16-23  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-23 is/are rejected under 35 U.S.C. 102a2 as being Anticipated by Steigauf (2016/0350919).
With respect to claim 1 Steigauf teaches a method for analysing a medical imaging data set, comprising: 
providing the medical imaging data set (Steigauf paragraph 42 “processing medical imaging data”); 
assigning a probability value for a negative finding to the medical imaging data set, the probability value being based on the image data set (Steigauf paragraph 34 “a common model or series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions” and paragraph 66 “the operations may include: receiving results of the deep learning model analysis for the particular medical imaging study (operation 810), which may include an indication (or a non-indication) of a specific medical condition, a relevance/likelihood/confidence score of the specific medical condition, identified findings of the specific medical condition, and the like”); and 
at least one of 
providing the medical imaging data set automatically to at least one of 
an output device for analysing the medical imaging data set or to a device for storing the medical imaging data set based on the probability value (Steigauf paragraph 48 “process for detecting a medical condition from image data in a machine learning image analysis workflow”), and 
creating a report data set based on the probability value (Steigauf paragraph 63 “these may include the prioritization of the assignment within one or more evaluator worklists by the evaluating user (operation 770), and the prioritization of results and reporting for the medical imaging study”).
Claim 13 is rejected as above.
Claim 14 is rejected as above.
Claim 15 is rejected as above.

With respect to claim 2 Steigauf teaches the method claim 1, wherein an information data set is provided and wherein the probability value is based on the medical imaging data set and the information data set (Steigauf paragraph 66 “the operations may include: receiving results of the deep learning model analysis for the particular medical imaging study (operation 810), which may include an indication (or a non-indication) of a specific medical condition, a relevance/likelihood/confidence score of the specific medical condition, identified findings of the specific medical condition, and the like”).

With respect to claim 3 Steigauf teaches the method of claim 1, wherein the probability value is provided by a trained artificial network (Steigauf paragraph 17).
Claim 16 is rejected as above.
Claim 17 is rejected as above.
Claim 18 is rejected as above.

With respect to claim 4 Steigauf teaches  the method of claim 3, wherein a result data set is provided after analysing the medical imaging data set and wherein the result data set is used for training the artificial network (Steigauf paragraph 36).
Claim 19 is rejected as above.

With respect to claim 5 Steigauf teaches the method of claim 4, wherein the analysing is supported by an analysing device for highlighting an abnormality (Steigauf paragraph 15 and 66).
Claim 20 is rejected as above.

With respect to claim 6 Steigauf teaches the method of claim 4, wherein the at least one of the result data set and the medical imaging data set is transferred to a data base of a clinical decision support system (Steigauf paragraph 71).
Claim 21 is rejected as above.

With respect to claim 7 Steigauf teaches the method of claim 1, wherein the probability value is compared to a threshold value (Steigauf paragraph 25).

With respect to claim 8 Steigauf teaches the method of claim 2, wherein a further probability value is provided based on the information data set, and wherein the medical imaging data set is only automatically provided either to the output device for analysing the medical imaging data set or a device for at least one of storing the medical imaging data set based on the probability value and creating a report data set based on the probability value, upon a difference between a threshold value and the further probability value being smaller than a further threshold (Steigauf paragraph 68).

With respect to claim 9 Steigauf teaches the method of claim 2, wherein the information data set is based on a patient related data base (Steigauf paragraph 20).


With respect to claim 10 Steigauf teaches the method of claim 1, wherein the medical imaging data set is recorded by a medical imaging device (Steigauf paragraph 18).
Claim 22 is rejected as above.

With respect to claim 11 Steigauf teaches the method of claim 2, wherein at least one of the information data set and a threshold value are entered via an input device (Steigauf paragraph 35).

With respect to claim 12 Steigauf teaches the method of claim 2, wherein at least one of the information data set and a threshold value are set automatically (Steigauf paragraph 39).
Claim 23 is rejected as above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626